ORDER OF AFFIRMANCE

                            These are consolidated appeals from district court orders,
                certified as final under NRCP 54(b), in deficiency-related actions. Eighth
                Judicial District Court, Clark County; Susan Scann, Judge.
                            Silver State Bank loaned Mitchell Street, LLC and Design
                Place, LLC, certain sums of money. The companies secured the loans with
                parcels of real property and appellants, the Medinas, guaranteed
                repayment. Eventually, respondents CML-NV, Lumber, LLC, and CML-
                NV Two, LLC (collectively, CML-NV) acquired the rights to the loans
                and—after the borrowers' default—foreclosed on the properties. CML-NV
                sold the properties at two separate trustee's sales, but the properties were
                worth less than the amount owed under the loans' terms.
                            Subsequently, the Nevada Legislature passed Assembly Bill
                273, which placed additional restrictions on the amount a court could
                award in a deficiency action where there has been a transfer of the right to
                obtain a deficiency judgment. The bill was codified as NRS 40.459(1)(c).
                See 2011 Nev. Stat., ch. 311, § 5, at 1743.
                            Thereafter, CML-NV filed deficiency actions against Mitchell,
                Design Place, and the Medinas. CML-NV also filed motions for partial
                summary judgment arguing that NRS 40.459(1)(c) did not apply to the
                deficiency actions. The district court granted the motions; the Medinas
                stipulated to deficiency judgments with CML-NV, which were certified as
                final under NRCP 54(b), and then filed the instant consolidated appeals
                challenging the district court's orders. Specifically, the Medinas challenge
                the district court's conclusion that NRS 40.459(1)(c) is not applicable in
                the underlying deficiency actions.


SUPREME COURT
        OF
     NEVADA

                                                      2
(0) 1947A
                               Whether or not a statute applies in a particular instance is a
                 question of law that we review de novo. Sandpointe Apartments, EL. C., v.
                 Eighth Judicial Dist. Court, 129 Nev. „ 313 P.3d 849, 853 (2013).
                               We addressed this issue in Sandpointe and determined that a
                 "right to a deficiency vests upon the sale pursuant to a judicial foreclosure
                 or trustee's sale, and thus, applying NRS 40.459(1)(c) to deficiencies
                 arising from sales" that occurred prior to the statute's effective date would
                 result in an improper retroactive effect. Id. at , 313 P.3d at 856.
                               Here, CML-NV sold the properties at trustee's sales that took
                 place prior to NRS 40.459(1)(c)'s effective date; thus, the district court
                 correctly determined that the statute is inapplicable to the underlying
                 matters. Accordingly, we
                               ORDER the judgnenf the district court AFFIRMED.
                                                       /A     /1



                                                                        C.J.
                                          Gibbons


                                            , J.                                        J.
                 Pickering
                         _                                         Hardesty
                                I
                                                            ,-.
                Dep-4,itel                   sj
                                                                    --._   --z-         J.
                 Parraguirre                                       Douglas `


                  C ttitik
                Saitta

                cc: Hon. Susan Scann, District Judge
                     The Schwartz Law Firm, Inc.
                     Hutchison & Steffen, LLC
                     Lionel Sawyer & Collins/Las Vegas
                     Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 194Th
                    CHERRY, J., dissenting:
                               I respectfully dissent from my colleagues in the majority and
                    would reverse in accordance with my dissent in Sandpointe Apartments,
                    L.L.C. v. Eighth Judicial Dist. Court, 129 Nev. , 313 P.3d 849 (2013).




SUPREME COURT
       OF
    NEVADA


(0) I947A 44t.9)0